Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection - Nonstatutory Double Patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.Bd 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The claim is rejected under the judicially created doctrine of nonstatutory double patenting of the claim of Design Patent D923,676. Although the conflicting claims are not identical, they are not patentably distinct from each other because the overall appearances are substantially the same. The slight difference brought about by the small changes to the corner and long edge faceting herein, compared to D923,676 is held to be insufficient within the scope of the complete device to patentably distinguish the two designs (see side by side images below). All other features including the overall shape, proportioning, placement and relationship of features are the same between the two applications.
 
    PNG
    media_image1.png
    309
    522
    media_image1.png
    Greyscale

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains all forms, including terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patents/apply/forms/forms-patent-applications-filed-or-after-september-16-2012 . The filing date of the application will determine what form should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
https://www.uspto.gov/patents/apply/applying-online/eterminal-disclaimer
Provisional Rejection - Nonstatutory Double Patenting:
The claim is also provisionally rejected under the judicially created doctrine of nonstatutory double patenting of the claim of co-pending design application 35/514,335. Although the conflicting claims are not identical, they are not patentably distinct from each other because the overall appearances are substantially the same. The slight difference brought about by the small changes to the corner and long edge faceting herein, compared to 35/514,335 is held to be insufficient within the scope of the complete device to patentably distinguish the two designs (see side by side images below). All other features including the overall shape, proportioning, placement and relationship of features are the same between the two applications.

    PNG
    media_image2.png
    307
    527
    media_image2.png
    Greyscale

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains all forms, including terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patents/apply/forms/forms-patent-applications-filed-or-after-september-16-2012 . The filing date of the application will determine what form should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
https://www.uspto.gov/patents/apply/applying-online/eterminal-disclaimer

Conclusion:
This claim stands rejected under the judicially created doctrine of nonstatutory double patenting.
Discussion of the Merits of the Application:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews:
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Mark.Philipps@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications:
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence:
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)

/MARK T. PHILIPPS/Assistant Examiner, Art Unit 2915                                                                                                                                                                                                        United States Patent and Trademark Office
(571)272-9578

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915